            Case 1:20-cv-06713-JMF Document 14 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  CITIBANK, N.A.,
                                                          No. 1:20-cv-6713
                                Plaintiff,

                 v.

  BARDIN HILL LOAN MANAGEMENT LLC,
  INVESTCORP CREDIT MANAGEMENT US
  LLC, GREYWOLF LOAN MANAGEMENT LP,
  ZAIS GROUP LLC, ALLSTATE INVESTMENT
  MANAGEMENT COMPANY, MEDALIST
  PARTNERS CORPORATE FINANCE LLC,
  TALL TREE INVESTMENT MANAGEMENT
  LLC, NEW GENERATION ADVISORS LLC,
  AND HIGHLAND CAPITAL MANAGEMENT
  FUND ADVISORS LP,
                       Defendants.



    [PROPOSED] ORDER TO SHOW CAUSE FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION AGAINST DEFENDANTS

       WHEREAS, the Court having considered Plaintiff Citibank, N.A.’s (“Citibank”)

Memorandum of Law Support in Support of Citibank’s Application for a Temporary Restraining

Order and Preliminary Injunction (the “Application”) against Defendants, together with the

supporting Declarations of Mitali Sohoni, Brendan Zeigon, and John F. Baughman (the

“Declarations”), as well as the record and proceedings to date in the action captioned above.

       IT IS HEREBY ORDERED that Citibank’s Application is GRANTED in its entirety. It

is hereby further ORDERED that:

       1.                                                         -HVVH 0 )XUPDQ
                Defendants must appear before The Honorable ____________________________,
                                                                                       September 30
District Judge, United States District Court for the Southern District of New York, on August
                                                                                       XXXXXX ___,

          a.m./p.m., in the United States Courthouse, 500 Pearl Street/40 Foley Square, New
2020, at ____
             Case 1:20-cv-06713-JMF Document 14 Filed 08/21/20 Page 2 of 3




York, New York 10013, and show cause (the “Show Cause Hearing”) as to why the Court should

not enter an Order, pursuant to FED. R. CIV. P. 65(a), that:

                 a.     preliminarily requires each of the Defendants to remit to Citibank any funds
                        received from Citibank on August 11, 2020, in connection with the Revlon
                        2016 Term Loan for which Citibank is the administrative agent, pending a
                        final determination on the merits in this action; and

                 b.     preliminarily enjoins each of the Defendants, their officers, agents,
                        employees, successors, and all those in active concert or participation with
                        them from removing, withdrawing, transferring, assigning, or otherwise
                        disposing of any funds received from Citibank on August 11, 2020, in
                        connection with the Revlon 2016 Term Loan for which Citibank is the
                        administrative agent, pending a final determination on the merits in this
                        action; and

        2.       Sufficient reason having been shown therefor, from the date of this Order, through

and including the date of the Show Cause Hearing, Defendants, their agents, servants, employees,

officers and all persons and entities in active concert and participation with them, are hereby

temporarily restrained, pursuant to FED. R. CIV. P. 65(b), from engaging in any of the acts and/or

conduct described in Paragraph 1(b) of this Order.

        3.       Pursuant to this Court’s equitable powers and discretion, Citibank need not post a

bond.

        4.       Citibank and/or its authorized representative(s) must serve a copy of this Order,

together with Citibank’s Memorandum of Law, and the Declarations in Support of Citibank’s

Application, on each Defendant via personal service, email, and/or First Class Mail on or before

                     a.m./p.m. The foregoing shall constitute proper service and notice of
         2020 at _____
August ___,

this Order. Citibank shall use the following addresses to effect service:

                 x      Allstate Investment Management Company, c/o CT Corporation System,
                        818 West Seventh Street, Suite 930, Los Angeles CA 90017

                 x      Bardon Hill Loan Management LLC, c/o Maples Fiduciary Services
                        (Delaware) Inc., 4001 Kennett Pike, Suite 302, Wilmington, DE 19807


                                                 2
Case 1:20-cv-06713-JMF Document 14 Filed 08/21/20 Page 3 of 3
